

Exhibit 10.61
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
Executive Employment Agreement among Gran Tierra Argentina S.A. (“GTASA”), an
Argentine company, a wholly-owned subsidiary of Gran Tierra (defined below),
Gran Tierra Energy Inc., a Nevada corporation (“Gran Tierra”) and Rafael Orunesu
(hereinafter called the “Executive”, collectively with GTASA and Gran Tierra,
the “Parties”). GTSASA and Gran Tierra are sometimes referred to herein as the
“Company.”
 
RECITALS:
 
A. The Executive has specialized knowledge and valuable skills and experience
which are critical to the management and success of the business.
 
B. GTASA and Gran Tierra wish to secure the services of the Executive and to
ensure that the Executive remains President of GTASA
 
C. The Executive is currently an employee of GTASA pursuant to an employment
agreement between the Executive and GTASA dated March 1, 2005, as amended (the
“Prior Agreement”).
 
D. The Parties wish to set forth their entire understanding and agreement with
respect to the subject matter hereof and replace the Prior Agreement in its
entirety with this Executive Employment Agreement (the “Agreement”).
 
Therefore, the Parties agree as follows:
 
ARTICLE 1
DUTIES AND RESPONSIBILITIES
 
1.1 Position
 
GTASA confirms the appointment of the Executive to the position of President of
GTASA. The Executive shall perform the duties and responsibilities as well as
those duties reasonably assigned to the Executive by the Board of Directors of
Gran Tierra (the “Board”). The parties agree that the relationship between GTASA
and the Executive created by this Agreement is that of employer and employee.
 
1.2 Other Engagements
 
The Executive shall not engage in any other business, profession or occupation
which would conflict with the performance of his duties and responsibilities
under this Agreement, either directly or indirectly, including accepting
appointments to the boards of other companies without the prior written consent
of the Board.

.


--------------------------------------------------------------------------------



1.3 Reassignment
 
The Executive shall not be reassigned to another position within GTASA itself,
or to a position within another subsidiary or Gran Tierra, or other affiliated
or related corporate entity (a “Member Company” or “Member Companies”) or alter
the duties, responsibilities, title, or reporting lines of the Executive or
change the location of the Executive’s employment unless the Executive agrees to
such reassignment or alteration.
 
1.4 Travel
 
The Executive shall be available for such business related travel as may be
required for the purposes of carrying out the Executive’s duties and
responsibilities. The Executive shall be entitled to fly business class only for
international flights and shall use economy for domestic travel. The Executive
will be entitled to choose suitable accommodations when traveling on GTASA or
Gran Tierra business.
 
ARTICLE 2
TERM OF EMPLOYMENT
 
The Executive’s employment with GTASA is for no specified duration and
constitutes at-will employment. The Executive’s employment may be terminated at
any time by either GTASA or Executive, subject to the provisions of Article 9.
 
ARTICLE 3
BASE SALARY
 
The Executive will be paid an annual salary in an amount determined by the
Board, subject to applicable statutory deductions (the “Base Salary”). The
Executive’s Base Salary will be payable in accordance with GTASA practices and
procedures as they may exist from time to time. Base Salary will be reviewed and
may be increased on an annual basis by the Board, with input from the Executive.
 
ARTICLE 4
BONUS
 
4.1 Bonus Eligibility
 
The Executive shall be eligible to receive an annual bonus payment in addition
to Base Salary and other compensation for each year of the Executive’s
employment (the “Bonus”) as determined by the Board from time to time.

.

2.

--------------------------------------------------------------------------------



4.2 Bonus Payment


The Bonus shall be payable within sixty (60) days of the end of the fiscal year,
and will be based upon the Executive’s performance during the preceding year.


ARTICLE 5
BENEFITS
 
The Executive shall be entitled to participate in and to receive all rights and
benefits under any life insurance, disability, medical, dental, health and
accident plans maintained by Gran Tierra for GTASA employees and for its
executives. GTASA will continue to pay the Executive’s Base Salary in the event
the Executive becomes disabled until such time as the Executive begins to
receive long-term disability insurance benefits.
 
ARTICLE 6
VACATION
 
The Executive will be entitled to five weeks vacation per year. Payment of all
vacation pay will be at Base Salary. The Executive will arrange vacation time to
suit the essential business needs of GTASA and Gran Tierra. Unused vacation
entitlement will be carried over into the following calendar year to a maximum
entitlement of eight weeks in any one year. On leaving the employment of GTASA
for whatever reason, GTASA will compensate the Executive for any accrued but
unused vacation entitlement based upon the Executive’s then current Base Salary.
 
ARTICLE 7
STOCK OPTIONS
 
Gran Tierra will provide the Executive with the right to participate in stock
option plans and/or incentive award plans maintained by Gran Tierra and approved
by the Board.
 
ARTICLE 8
PERQUISITES AND EXPENSES
 
GTASA recognizes that the Executive will incur expenses in the performance of
the Executive’s duties. GTASA shall reimburse the Executive for any reasonable
out of pocket expenses incurred in the course of employment.
 
ARTICLE 9
TERMINATION OF EMPLOYMENT
 
9.1 Termination Without Notice
 
This Agreement and the Executive’s employment with GTASA may be terminated,
without GTASA being obligated to provide the Executive with advance notice of
termination or pay in lieu of such notice, whether under contract, statute,
common law or otherwise, in the following circumstances:

.

3.

--------------------------------------------------------------------------------


 

(a)
Voluntary Resignation

 
In the event the Executive voluntarily resigns, except where the Executive
resigns for Good Reason as provided for in this Agreement, the Executive will
give a minimum of ninety (90) days’ advance written notice to GTASA and Gran
Tierra. The Executive will not be entitled to receive any further compensation
or benefits whatsoever other than those which have accrued up to the Executive’s
last day of active service with GTASA. GTASA may, at its discretion, waive in
whole or in part such notice with payment in lieu to the Executive;
  

(b)
Cause

 "Cause" is defined as any of the following:


(a) conviction of, or plea of nolo contendere to, a felony;


(b) participation in a fraud against the Company;


(c) participation in an act of dishonesty against the Company intended to result
in your personal enrichment;


(d) willful material breach of the Company's written policies;


(e) intentional significant damage to the Company's property by you;


(f) material breach of this Agreement; or


(g) conduct by you that, in the good faith and reasonable determination of the
Board, demonstrates gross unfitness to serve provided that in such event, the
Company shall provide notice to you describing the nature of the gross unfitness
and you shall thereafter have ten (10) days to cure such gross unfitness if such
gross unfitness is capable of being cured.


The Partnership may not terminate your employment for Cause unless and until you
receive a copy of a resolution duly adopted by the affirmative vote of at least
a majority of the Board of Directors of Gran Tierra (the "Board") finding that
in the good faith opinion of the Board, that "Cause" exists and specifying the
particulars thereof in reasonable detail.
 
9.2 Termination by GTASA without Cause
 
GTASA may terminate the Executive’s employment without Cause at any time by
providing the Executive with a separation package (the “Separation Package”)
equal to one years’ Total Cash Compensation.


“Total Cash Compensation” is defined as the annualized amount of Base Salary
plus Bonus Payment for the prior 12-month period.

.

4.

--------------------------------------------------------------------------------



The Separation Package shall be payable in a lump sum within thirty (30) days of
termination.


9.3  Termination by the Executive for Good Reason
 
Should the Executive terminate his employment for Good Reason, as hereinafter
defined, he shall receive the Separation Package set out in section 9.2. Failure
of the Executive to terminate his employment on the occurrence of any event
which would constitute Good Reason shall not constitute waiver of his right
under this section 9.3. Notwithstanding the foregoing, Executive may terminate
his employment for Good Reason so long as Executive tenders his resignation to
GTASA within thirty (30) days after the occurrence of the event that forms the
basis for the resignation for Good Reason; provided, however, that Executive
must provide written notice to GTASA and Gran Tierra describing the nature of
the event that Executive believes forms the basis for the resignation for Good
Reason, and GTASA and Gran Tierra shall thereafter have ten (10) days to cure
such event.


“Good Reason” is defined as the occurrence of any of the following without the
Executive’s express written consent:



(a)
an adverse change in the Executive’s position, titles, duties or
responsibilities (including new, additional or changed formal or informal
reporting responsibilities) or any failure to re-elect or re-appoint him to any
such positions, titles, duties or offices, except in connection with the
termination of his employment for Cause;




(b)
a reduction by the Company of the Executive’s Base Salary except to the extent
that the annual base salaries of all other executive officers of the Company are
similarly reduced or any change in the basis upon which the Executive’s annual
compensation is determined or paid if the change is or will be adverse to the
Executive except that an award of annual performance bonuses by the Company’s
Compensation Committee (and approved by the Board of Directors) are
discretionary and in no instance shall be considered adverse to Executive if
such performance bonus is reduced from a prior year or if an annual performance
bonus is not paid;




(c)
a Change in Control (as defined below) of the Company occurs; or




(d)
any breach by the Company of any material provision of this Agreement.



A “Change in Control” is defined as:
 

(a)
a dissolution, liquidation or sale of all or substantially all of the assets of
the Company;

 

(b)
a merger or consolidation in which the Company is not the surviving corporation;


.

5.

--------------------------------------------------------------------------------



(c) a reverse merger in which the Company is the surviving corporation but the
shares of the Company’s common stock outstanding immediately preceding the
merger are converted by virtue of the merger into other property, whether in the
form of securities, cash or otherwise; or


(d) the acquisition by any person, entity or group within the meaning of Section
13(d) or 14(d) of the Exchange Act, or any comparable successor provisions
(excluding any employee benefit plan, or related trust, sponsored or maintained
by the Company or any affiliate of the Company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the Company representing at least
fifty percent (50%) of the combined voting power entitled to vote in the
election of directors.


ARTICLE 10
DIRECTORS/OFFICERS LIABILITY
 
10.1 Indemnity
 
Gran Tierra shall provide to the Executive indemnification in accordance with
the Indemnification Agreement entered into between Gran Tierra and the
Executive.
 
10.2 Insurance



(a)
Gran Tierra shall purchase and maintain, throughout the period during which the
Executive acts as a director or officer of Gran Tierra or a Member Company and
for a period of two years after the date that the Executive ceases to act as a
director or officer of Gran Tierra or a Member Company, directors’ and officers’
liability insurance for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, such that the
Executive’s insurance coverage is, at all times, at least equal to or better
than any insurance coverage Gran Tierra purchases and maintains for the benefit
of its then current directors and officers, from time to time.




(b)
If for any reason whatsoever, any directors’ and officers’ liability insurer
asserts that the Executive or the Executive’s heirs, executors, administrators
or other legal representatives are subject to a deductible under any existing or
future directors’ and officers’ liability insurance purchased and maintained by
Gran Tierra for the benefit of the Executive and the Executive’s heirs,
executors, administrators and other legal representatives, Gran Tierra shall pay
the deductible for and on behalf of the Executive or the Executive’s heirs,
executors, administrators or other legal representatives, as the case may be.

 
6.

--------------------------------------------------------------------------------


 
10.3 Survival
 
The provisions of sections 10.1 and 10.2 of this Agreement shall survive the
termination of this Agreement or the employment of the Executive with the
Company and such provisions shall continue in full force and effect in
accordance with such Indemnification Agreement and the provisions of this
Agreement for the benefit of the Executive.


 
ARTICLE 11
NON-COMPETITION AND CONFIDENTIALITY
 
11.1 Non-Competition
 
The Executive recognizes and understands that in performing the duties and
responsibilities of his employment as outlined in this Agreement, he will be a
key employee of GTASA and will occupy a position of high fiduciary trust and
confidence, pursuant to which he has developed and will develop and acquire wide
experience and knowledge with respect to all aspects of the services and
businesses carried on by Gran Tierra and its Member Companies and the manner in
which such businesses are conducted. It is the expressed intent and agreement of
the Executive and of GTASA that such knowledge and experience shall be used
solely and exclusively in the furtherance of the business interests of Gran
Tierra and its Member Companies and not in any manner detrimental to them. The
Executive therefore agrees that so long as he is employed by GTASA pursuant to
this Agreement he shall not engage in any practice or business in competition
with the business of Gran Tierra or any of its Member Companies.
 
11.2 Confidentiality
 
The Executive further recognizes and understands that in the performance of his
employment duties and responsibilities as outlined in this Agreement, he will be
a key employee of the Company and will become knowledgeable, aware and possessed
of all confidential and proprietary information, know-how, data, strategic
studies, techniques, knowledge and other confidential information of every kind
or character relating to or connected with the business or corporate affairs and
operations of Gran Tierra and its Member Companies and includes, without
limitation, geophysical studies and data, market data, engineering information,
shareholder data, client lists, compensation rates and methods and personnel
information (collectively “Confidential Information”) concerning the business of
Gran Tierra and its Member Companies. The Executive therefore agrees that,
except with the consent of the Board, he will not disclose such Confidential
Information to any unauthorized persons so long as he is employed by GTASA
pursuant to this Agreement and for a period of 24 months thereafter; provided
that the foregoing shall not apply to any Confidential Information which is or
becomes known to the public or to the competitors of Gran Tierra or its Member
Companies other than by a breach of this Agreement.
 
11.3 Following Termination of Agreement
 
Subject to this provision and without otherwise restricting the fiduciary
obligations imposed upon, or otherwise applicable to the Executive as a result
of the Executive having been a senior officer and key employee of GTASA, the
Executive shall not be prohibited from obtaining employment with or otherwise
forming or participating in a business competitive to the business of Gran
Tierra and its Member Companies after termination of this Agreement and the
Executive’s employment with GTASA.

.

7.

--------------------------------------------------------------------------------



ARTICLE 12
CHANGES TO AGREEMENT
 
Any modifications or amendments to this Agreement must be in writing and signed
by all parties or else they shall have no force and effect. Notwithstanding the
foregoing, GTASA may assign this agreement to Gran Tierra or a Member Company,
without the consent of the Executive.
 
ARTICLE 13
ENUREMENT
 
This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors and assigns, including without limitation, the
Executive’s heirs, executors, administrators and personal representatives.
  


ARTICLE 14
GOVERNING LAW
 
This Agreement shall be construed in accordance with the laws of the Province of
Alberta and the laws of Canada applicable therein.
 
ARTICLE 15
NOTICES
 
15.1 Notice to Executive. 
 
Any notice required or permitted to be given to the Executive shall be deemed to
have been received if delivered personally to the Executive or sent by courier
to the Executive’s home address last known to the Company.
 
15.2 Notice to Company. 
 
Any notice required or permitted to be given to the Company shall be deemed to
have been received if delivered personally to, sent by courier, or sent by
facsimile to:
 
Gran Tierra Energy Inc.
300, 611-10th Avenue S.W.
Calgary, Alberta, Canada T2R 0B2
Fax: (403) 265-3242
Attn: Chief Executive Officer

.

8.

--------------------------------------------------------------------------------



ARTICLE 16
WITHHOLDING
 
All payments made by GTASA to the Executive or for the benefit of the Executive
shall be less applicable withholdings and deductions.
 
ARTICLE 17
INDEPENDENT LEGAL ADVICE
 
The Executive acknowledges that the Executive has been advised to obtain
independent legal advice with respect to entering into this Agreement, that he
has obtained such independent legal advice or has expressly deemed not to seek
such advice, and that the Executive is entering into this Agreement with full
knowledge of the contents hereof, of the Executive’s own free will and with full
capacity and authority to do so.


ARTICLE 18
REPLACEMENT OF PRIOR AGREEMENT


The parties acknowledge that the Prior Agreement is hereby replaced in its
entirety by this Agreement. Pursuant to Section 8.1 of the Prior Agreement, this
Agreement shall be effective, and the Prior Agreement shall be terminated, upon
the execution of this Agreement by each of the parties to the Prior Agreement.
Upon such execution, all provisions of the Prior Agreement are hereby superseded
in their entirety and replaced herein and shall have no further force or effect.
 
(remainder of page intentionally left blank)

.

9.

--------------------------------------------------------------------------------



In Witness Whereof the parties hereto have executed this Agreement as of the
date set forth below, with an effective date as of June 17, 2008.



   
Gran Tierra Argentina S.A., an
Argentine corporation
           
By:
/s/ Dana Coffield
           
Name:
Dana Coffield
           
Title:
President
           
Date:
17 June 08
           
Gran Tierra Energy Inc., a Nevada
corporation
           
By:
/s/ Dana Coffield
           
Name:
Dana Coffield
           
Title:
President
           
Date:
17 June 08
       
/s/ Sonya Messner
   /s/ Rafael Orunesu
Witness
   Rafael Orunesu            
Date:
17 June 2008


.


--------------------------------------------------------------------------------



Schedule A
 
Executive’s duties
 
Duties and Responsibilities for President
 
·
President of Gran Tierra Energy Argentina shall report directly to the President
and CEO of Gran Tierra Energy Inc.

 
·
Strategic leadership – formulate and recommend strategies to the President and
CEO to maximize shareholder value and long-term success of the Company in
Argentina; implement capital and operating plans; identify principal risks to
the Company’s business and take appropriate steps to manage these risks; keep
the President and CEO fully informed on all significant operational, financial
and other matters relevant to the Company.

 
·
Technical Leadership – ensure a rigorous and disciplined approach to technical
work of the Company with regard to geology geophysics and related disciplines;
encourage technical innovation, imagination and pragmatism.

 
·
Financial Leadership – develop annual capital commitment and expenditure budgets
for approval by the President and CEO; develop annual operating forecasts;
authorize the commitment of funds sanctioned by the President and CEO; authorize
the commitment of contracts, transactions and arrangements in the ordinary
course of business; take reasonable steps to ensure the Company’s assets are
adequately safeguarded.

 
·
Administrative Leadership – develop and maintain a sound and effective
organizational structure; ensure all members of the organization have clear
responsibilities.

 
·
Public Leadership – maintain effective communications and appropriate
relationships with host government, ministry, industry associates, communities
and other in-country stakeholders; manage interactions between the Company and
the public in Argentina.

 
·
Compliance Leadership – establish effective control and coordination mechanisms
for all operations arid activities of the Company in Argentina in coordination
and support with those controls and procedures established by Corporate in
Calgary; take reasonable steps to ensure the safe, efficient operation of the
Company and its employees/workers; ensure all operations and activities are in
compliance with laws, regulations and the Company’s code of business conduct and
ethics and other policies and practices approved by Corporate; foster a high
performance corporate culture that promotes ethical practices and encourages
individual and corporate integrity and responsibility.

 
.

2.

--------------------------------------------------------------------------------


 